Citation Nr: 1136190	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of prostate cancer, status post brachytherapy, and a rating in excess of 20 percent from September 10, 2010.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran had active service from October 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript of the hearing has been associated with the claims file.

This matter was remanded in July 2010 for additional development, which has been completed.


FINDINGS OF FACT

1.  During the entire pendency of the claim, the Veteran has had a voiding interval averaging once per hour.

2.  From May 13, 2010, the Veteran has suffered nocturia five times per night.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for service-connected residuals of prostate cancer, status post brachytherapy and a rating of 40 percent from May 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO has rated the Veteran's residuals of prostate cancer under Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for up to a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.

The Veteran was assigned an initial 100 percent rating for residuals of prostate cancer from February 16, 2007 to April 30, 2007, a noncompensable (0 percent) rating from May 1, 2007 to September 9, 2010, and a 20 percent rating from September 10, 2010.  His contentions pertain to the evaluation of the severity of the condition since May 1, 2007.

Thankfully, the Veteran has not had any active malignancy since May 1, 2007.  38 C.F.R. § 4.115b.  As the Veteran has not had any active malignancy since that time, the Board finds that an assignment of a 100 percent disability rating under Diagnostic Code 7528 for the Veteran's residuals of prostate cancer would not be appropriate at any point since May 1, 2007.  Accordingly, his disability will be rated on residuals such as voiding dysfunction or renal dysfunction.

The medical evidence associated with the claims file does not reflect that the Veteran has experienced renal dysfunction or recent urinary tract infections.  Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant complaint.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials that must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials that must be changed less than two times per day.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a.

The Veteran had a VA examination in September 2007.  The examiner did not indicate review of the claims file; however, as it is the Veteran's current symptomatology that is at issue, the Board finds that he has not been prejudiced by the oversight.  The Veteran reported that he has been emptying his bladder well.  He had no urine leakage but indicated urgency.  He noted recent dysuria.  The examiner did not indicate whether the Veteran had frequent daytime or nighttime voiding.

A September 2007 private treatment record from Dr. S.F.S. states that the Veteran had been experiencing dysuria following sexual activity for about a month.  He had occasional nocturia but felt that he was able to void to completion.  Dr. S.F.S. did not indicate whether the Veteran had frequent daytime voiding and did not provide specific details regarding the occasional nocturia.

In his December 2007 notice of disagreement, the Veteran noted a daytime voiding interval of less than one hour, awakening two or more times per night, hesitancy, recurrent urinary tract infections, and long term drug therapy.  He said he had some minor involuntary leakage and severe and frequent urgency; however, he did not need absorbent materials.  At the time, he was on a three-month regime of doxycycline and phenazopyridine.

A private treatment record from Dr. S.F.S., dated March 2008, indicate that irritative voiding complaints had resolved with antibiotic treatment and that he had no new specific complaints.

In May 2010, the Veteran's wife submitted a statement indicating that he suffers daytime voiding intervals of less than one hour, and sometimes twice in a thirty minute period.  His nighttime awakening was three to five times per night and causes her to awaken during those times.  She noted that he complains of minor involuntary leakage and occasionally wears an absorbent appliance.  He carries a voiding container in his vehicle for occasional needs.

During his hearing before the Board, he testified that he voids three to five times per night and suffers occasional minor leakage.  He wears thick underwear due to the condition.  Sometimes he will have to urinate two to three times in a thirty-minute period but other times he will go two to three hours without voiding.  His average daytime voiding is once per hour.  The condition causes him to limit his activities, including his alcohol intake and restaurant options.

In September 2010, he had another VA examination.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The report notes slow stream, voiding every hour, nocturia five times per night, and sensation of incomplete bladder emptying.

The Board has reviewed all of the evidence, including the Veteran's and his wife's statements.  Because he has reported symptoms readily observed by laypersons, the Board finds his testimony competent and credible.  The Board also finds his wife's statement credible because she is reporting symptoms that she has observed, and encounters nightly with his frequent nighttime voiding.

In this case, the Board finds that the Veteran should be awarded an initial 20 percent rating for his service-connected residuals of prostate cancer, status post brachytherapy.  In December 2007, he reported that his daytime voiding interval was less than one hour and that he awakened to void two or more times per night.  During his testimony he explained that he voids on average once per hour, with an occasional voiding interval of more than once per hour.  Thus, the Board finds that the Veteran's initial disability picture is best described as having a voiding interval of once per hour.  

An initial rating in excess of 20 percent is not warranted because the evidence does not show that he has regularly voided more than once per hour at any time during the pendency of his claim.  Consequently, the Board finds that the assignment of an initial 20 percent rating adequately represents the severity of his disability.

In May 2010, the Veteran's wife indicated that he voids three to five times per night.  Her statement is supported by the Veteran's testimony during which he also reported voiding three to five times per night.  The VA examination report notes nocturia five times per night.  Considering the allegations alleging nocturia up to and including five times per night, as well as other symptoms related to his disability, the Board finds that he should be given the benefit of the doubt that he voids at least five times per night, thus warranting a 40 percent rating from May 13, 2010, the date his wife informed VA of his increased nocturia.  A rating in excess of 40 percent is not warranted as he does not use an appliance or wear absorbent materials that must be changed more than four times per day.

In sum, the Board finds that the initial disability picture for residuals of prostate cancer is best represented by the grant of a 20 percent rating for daytime urinary frequency, while as of May 13, 2010, the disability picture is best represented by the 40 percent rating for nighttime urinary frequency.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Board has given the Veteran the benefit of the doubt in granting the increased ratings.  Because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of prostate cancer.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records and the Veteran submitted statements and lay statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was also afforded VA medical examinations, which have been deemed adequate for rating purposes for the reasons set forth above.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating of 20 percent for service-connected residuals of prostate cancer, status post brachytherapy and a rating of 40 percent from May 13, 2010 is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


